                                                                           :Yes.p.isrf?7f^
                                                                              =il..EO


UNITED STATES DISTRICT COURT                                              JAN 1 5 2019
WESTERN DISTRICT OF NEW YORK
                                                                           ^0£WENGO'*3-^.'-v
                                                                              dTstrK^
UNITED STATES OF AMERICA,
                                                         DECISION AND ORDER
              V.

                                                         6:16-CR-06036 EAW
EMMANUEL GUOBADIA,

                     Defendant.



       Defendant Emmanuel Guobadia ("Defendant"), proceeding pro se, has been

charged in an eight-count Indictment, including four counts of wire fraud in violation of

18 U.S.C. §§ 1343 and 2, and four counts of aggravated identity theft in violation of 18

U.S.C. §§ 1028A(a)(l) and 2. (Dkt. 6). Defendant filed a motion on January 2, 2019,

requesting that the Court order the Government to produce various cell phones and

computers as well as the records associated with each device for Defendant's review. (See

Dkt. 106). Defendant also seeks an adjournment of the trial date set for March 15, 2019,

to allow him to fully inspect these materials in preparation for trial. {See id. at 2). The

Government filed a response indicating that it had already "provided the defendant with

full images ofthe computer hard drives for review," but also stating that it has "no objection

to reimaging the computers in order for a defense expert to conduct an examination of the

drives." (Dkt. 108 at 2). However, the Government objects to Defendant's request for the

production of"the actual computers . . . without an order from the Court" requiring such

action, and requests that a "defense expert be required to explain the specific need for the

actual computers as opposed to an exact hard drive image" before the Court requires the


                                              1 -
production of the devices themselves. {Id.). Based upon the parties' papers, and the

discussions held on the record at an appearance on December 7, 2018, the Court construes

Defendant's motion as requesting, at least in part, court approval of costs incurred in

retaining a computer forensic expert.

       The Criminal Justice Act(the "CJA")provides that an indigent criminal defendant

may seek court authorization to incur costs to obtain "investigative, expert, or other

services necessary for adequate representation." 18 U.S.C. § 3006A(e)(l); see United

States V. Salameh, 152 F.3d 88, 118(2d Cir. 1998)(explaining that "[s]ervices 'necessary

for an adequate defense' include 'preparation for cross-examination ofa government expert

as well as presentation of an expert defense witness'"(quoting United States v. Oliver,626

F.2d 254,260(2d Cir. 1980))). If a criminal defendant is financially unable to secure such

"services," and they are in fact"necessary" for the defendant to mount an adequate defense,

the Court must "authorize counsel to obtain the services." 18 U.S.C. § 3006A(e)(l); see

United States v. Ullah, No. 04-CR-30A, 2006 WL 2375459, at *1 (W.D.N.Y. Aug. 14,

2006)(noting that "the Court must find that the services of an investigator and an expert

witness are 'necessary' to the defendant's defense" in order to authorize their retention and

the "payment of those services" under the CJA). The decision to authorize expert

compensation under the CJA "is committed to the discretion of the district court." United

States V. Bah,574 F.3d 106, 118(2d Cir. 2009); see Salameh, 152 F.3d at 118 (stating that

a districtjudge is "obligated to exercise his discretion in determining whether such services

are necessary"(quoting Oliver, 626 F.2d at 260)).



                                            -2-
       At the time the CJA was last amended in 2010, the statute set a statutory cap of

$2,400 for expert compensation "unless payment in excess of that limit is certified by the

court... as necessary to provide fair compensation for services of an unusual character or

duration, and the amount of the excess payment is approved by the chief judge of the

circuit." 18 U.S.C. § 3006A(e)(3). According to the CJA guidelines, the statutory cap for

such compensation is presently $2,500 for services performed since January 1, 2016. See

U.S. Courts, Guide to Judiciary Policy, Vol. 7 - Defender Services, § 310.20.10(a)(May

17, 2017); see also 18 U.S.C. § 3006A(e)(5)("The dollar amounts provided in paragraphs

(2)and(3)shall be adjusted simultaneously by an amount, rounded to the nearest multiple

of$100, equal to the percentage of the cumulative adjustments taking effect under section

5303 of title 5 in the rates of pay under the General Schedule since the date the dollar

amounts provided in paragraphs(2)and (3), respectively, were last enacted or adjusted by

statute.").

       The Government has confirmed that it intends to introduce the computer and cellular

devices at trial. (Dkt. 108 at 1-2). Defendant, an indigent, is thus financially unable to

secure an expert consultant to examine evidence important to the Government's case-in-

chief. See Salameh, 152 F.3d at 118. Therefore, pursuant to 18 U.S.C. § 3006A(e), the

Court authorizes Defendant to retain a computer forensic expert, who may be compensated

up to $2,500 for any services rendered in this case. To the extent that any such expert's

services will exceed that amount. Defendant will be required to seek further approval,

including ultimate approval from the Second Circuit. See 18 U.S.C. § 3006A(e)(3).



                                          -3 -
       However, with respect to Defendant's request to adjourn the trial, the scope of any

expert examination and the time that it will take is not clear. While the Government does

not object to an adjournment of the trial date so that Defendant may "conduct a forensic

examination ofthe electronic evidence"(Dkt. 108 at 2), it is not clear whether the scope of

the expert examination would warrant a continuance. The Court is reluctant to adjourn the

trial in this case which has been pending for some time and with the trial date having been

scheduled over two months ago. On the other hand, the Court also recognizes the need for

Defendant to be adequately prepared for trial. If an adjournment is necessary, the decision

to grant a continuance must be made as soon as possible. Accordingly, the Court requires

additional information concerning the scope of any expert examination in order to make a

decision concerning the request to adjourn the trial.

       In sum. Defendant's request for the court-approved retention and payment of a

computer forensic expert is granted. Defendant's expert may be compensated up to $2,500

for any services rendered in this case. Defendant's stand-by counsel, Lindsey Pieper, Esq.,

is ordered to assist Defendant at his request to hire an expert. Ms. Pieper is directed to

contact Defendant for purposes of discussing the same and is encouraged to consult with

the Federal Public Defender's Office for the Western District of New York for the purpose

of identifying an expert if necessary. Bv January 25. 2019. Defendant must identify with

specificity how much time his retained expert will require to conduct the requested

examination so that the Court may appropriately evaluate whether an adjournment of the

trial is necessary. To the extent that Defendant's motion seeks images of the computers

and the records associated with the subject devices,the Government has responded that the

                                            -4-
information has already been produced but it has indicated a willingness to reproduce the

information and, therefore, Defendant's request in that regard is denied without prejudice

on the grounds that it is moot. To the extent that Defendant seeks the production of the

actual computers, that request is denied without prejudice and may be renewed upon a

properly supported request from the expert once retained, if necessary. The Court would

expect that once an expert is retained, the details of an examination may be arranged with

the Government and without further Court intervention, but if necessary, the Court will

consider any further requests to the extent the parties are unable to reach agreement.

       SO ORDERED.




                                                        JEJiHA.WOLFOI
                                                  United States District Judge

Dated:        January 15, 2019
              Rochester, New York




                                           -5 -
